Form 4100N
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF ALABAMA
                                       MOBILE DIVISION


IN RE:                                                       CASE NO. 15-01856-JCO-13
                                                             CHAPTER 13
Julia Mae Lyons
                                                             JUDGE JERRY C. OLDSHUE

         DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Daniel B. O'Brien
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: Chalet Properties III, LLC



Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

   6      5170                                   $0.00               $5,417.81           $5,417.81

Total Amount Paid by Trustee                                                             $5,417.81


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.




  Case 15-01856         Doc 37      Filed 07/10/20 Entered 07/10/20 14:16:13                Desc Main
                                      Document Page 1 of 2
                                                                           CASE NO. 15-01856-JCO-13


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 10th day of July, 2020.


Julia Mae Lyons, 19132 Houston Avenue, Fairhope, AL 36532


ELECTRONIC SERVICE - Padgett & Robertson, 4317 Downtowner Loop N, Mobile, AL 36609


Chalet Properties III, LLC, 1425 Greenway Drive, Ste 400, C/O BSI Financial Services, Irving, TX
75038


ELECTRONIC SERVICE - BSI Financial Services, 1425 Greenway Drive. Ste. 400, Raymond
Valderrama, Irving, TX 75038


Date: July 10, 2020                                          /s/ Daniel B. O'Brien
                                                             Daniel B. O'Brien
                                                             Chapter 13 Trustee
                                                             P.O. Box 1884
                                                             Mobile, AL 36633




  Case 15-01856        Doc 37      Filed 07/10/20 Entered 07/10/20 14:16:13              Desc Main
                                     Document Page 2 of 2
